Exhibit 10.1

TRANSITION SERVICES AGREEMENT

This Transition Services Agreement (the “Agreement”), dated as of April 29,
2014, is by and between NuVasive, Inc. (the “Company”) and Michael J. Lambert,
(the “Executive”) (each a “Party”, and, collectively, the “Parties”).

WHEREAS, the Company desires to set forth the terms and conditions for the
Executive’s transition out of his role as the Company’s Chief Financial Officer
and his performance of transition services in accordance with the following
terms and conditions, and the Executive voluntarily desires to transition out of
his role and to be retained by the Company to provide such transition services.

NOW THEREFORE, in consideration of the covenants and conditions set forth
herein, the Parties, intending to be legally bound, hereby agree as follows:

1.           Term. Effective as of April 29, 2014, (the “Effective Date”), the
Company shall engage the Executive to provide the Services set forth in
Section 2 until the earlier of (a) March 31, 2015 (unless otherwise extended by
mutual written agreement between the Parties), or (b) the date this Agreement is
terminated pursuant to Section 4 (such earlier date the “Termination Date”, and
the period from the Effective Date through the Termination Date, the “Term”).

2.           Services. Executive shall continue to perform services as the Chief
Financial Officer of the Company from the Effective Date through the close of
business on July 31, 2014 (the “Transition Date”). Effective as of the
Transition Date, the Executive resigns his position as Chief Financial Officer,
but shall continue to serve as an Executive Officer of the Company and a member
of the Company’s Executive Committee reporting directly to the Company’s Chief
Executive Officer for the remainder of the Term. Following the Transition Date,
Executive shall assist in the transition of his duties to the Company’s new
Chief Financial Officer and provide such other services as may be reasonably
requested by the Company’s Chief Executive Officer. During the Term, Executive
shall devote commercially reasonable efforts to the performance of these
services in a prompt and professional manner.

3.           Compensation. From the Effective Date through the Transition Date,
the Executive shall receive compensation in accordance with the Executive’s
compensation arrangements in effect as of the Effective Date. Effective as of
the Transition Date, the Executive shall receive compensation under the terms
set forth in this Section 3 below.

a.           Base Salary. Effective the day following the Transition Date, the
Executive’s Base Salary throughout the remainder of the Term shall be $241,250
per annum payable in accordance with the Company’s normal payroll practices.

b.           Bonus. Executive’s target bonus for the 2014 annual performance
period under the Company’s 2014 Executive Performance Bonus Plan (the “2014
Bonus Plan”) shall be adjusted to be equal to the aggregate amount of $232,203,
which aggregate amount is the sum of (i) 70% of Executive’s annual base salary
as in effect on the Effective Date ($482,500) prorated for the monthly periods
commencing on January 1, 2014, and ending on July 31, 2014, plus (ii) 35% of the
Executive’s annual Base Salary specified under Section 3(a) prorated for the
monthly periods commencing on August 1, 2014, and ending on December 31, 2014.

c.           Equity Awards. The Executive’s outstanding equity awards will
remain outstanding, subject to their existing terms and conditions; provided,
however, that the Executive shall, subject to the Executive’s execution of a
General Release (as defined in Section 4.ii below), be irrevocably entitled to
full credit for continued service through March 31, 2015 with respect to the
service-based vesting component of any outstanding equity awards that would
otherwise have vested by March 31, 2015, unless Executive is terminated for
Cause or at his Executive’s election prior to such date. For the sake of
clarity, any equity awards held by the Executive with a service component that
vests after March 31, 2015 are forfeited by the Executive and shall no longer
constitute any right to receive (or purchase) shares of Company stock.

d.           Benefits. The Executive shall remain entitled to participate in the
benefit plans and programs available to the Company’s Executive Officers in
accordance with the terms, conditions and limitations of such plans or programs
throughout the Term.

4.           Termination. This Agreement and the Executive’s services hereunder
may be terminated at any time by the Company for Cause (as defined herein) or by
either Party for any reason other than Cause upon seven (7) days’ prior, written
notice. For purposes of this Agreement, “Cause” shall mean (a) the Executive’s
repeated failure to satisfactorily perform the services under this Agreement,
(b) the Executive’s refusal or failure to follow the lawful directions of the
Company’s Chief Executive Officer or Board of Directors, (c) the Executive’s
conviction of a crime involving moral turpitude, or (d) the



--------------------------------------------------------------------------------

Executive engaging or in any manner participating in any activity which is
directly competitive or injurious to the Company. The Executive agrees that he
is an “at will” employee of the Company and his employment may be terminated for
any reason or no reason; provided, however, that the foregoing shall, in no way,
limit the provisions of this Agreement regarding Executive’s rights upon any
such termination.

 

  i)

Upon the termination of the Executive’s employment by the Company for Cause or
by the Executive for any reason, the Company’s obligations to the Executive
under this Agreement shall terminate without further obligation to the Executive
upon: (A) payment of the Executive’s Base Salary through the date of
termination; (B) payment of any vested and unpaid amounts - together with any
rights to benefits continuation - under the Company’s employee benefit plans,
subject to the terms, conditions and limitations of such plans, (C) payment of
any earned annual bonus or long term incentive bonus not yet paid to the
Executive, and (D) payment of any substantiated and unreimbursed business
expenses incurred by the Executive and payable under the Company’s reimbursement
policy to the extent not theretofore reimbursed (the amounts described in
clauses (A) through (D) are hereinafter referred to as the “Accrued
Obligations”).

 

  ii)

In the event the Company terminates the Executive’s employment during the Term
for reasons other than Cause, death or disability, the Company shall provide the
Executive with (A) the Accrued Obligations, and (B) subject to the Executive’s
execution of a General Release, full entitlement to the outstanding Equity
Awards that would otherwise have vested by March 31, 2015 (as set forth in
Section 3.c., above). The “General Release” referred to above shall be a written
release by the Executive of all claims against the Company, its affiliates and
their respective officers and directors that is (1) in form and substance
mutually agreeable to the parties and consistent with the Company’s past
practice, (2) executed no later than 30 days after the Termination Date, and
(3) not subsequently revoked.

 

  iii)

The Executive’s rights to payments pursuant to this Section 4 replace all other
rights to severance or termination payments from the Company, and the Executive
(A) agrees that this Agreement replaces any and all prior agreement(s) or
understanding(s), whether written or verbal, with respect to severance,
termination or benefit continuation rights or payments between the Company and
the Executive (including, without limitation, that certain offer letter from the
Company to Executive dated October 16, 2009, the letter from the Company to
Executive dated March 4, 2011, and the Change of Control Severance Agreement
between the Company and Executive), and (B) expressly disclaims any other rights
to severance or other post-employment benefits that he may have been granted or
otherwise may have become entitled to (including, without limitation, pursuant
to the aforementioned offer letter and/or Change of Control Severance
Agreement). Nothing herein is intended to eliminate or limit Executive’s rights
(be it via contracts, statute and/or the Company’s organizational documents) to
indemnification as an Executive Officer of the Company, which rights are not
superseded or in any way limited by this Agreement.

5.           Cooperation. Throughout and following the Term of this Agreement,
upon reasonable notice to the Executive, the Executive agrees to respond to
requests by the Company for information concerning matters involving facts or
events relating to the Company, that may be within the Executive’s knowledge. In
the event that the Executive is subpoenaed in connection with any litigation or
investigation involving the Company, the Executive agrees to promptly notify the
Company so as to provide the Company opportunity, at its own expense, to respond
to such notice before taking any action or making any decision in connection
with such subpoena. In the event of any request to the Executive pursuant to the
first sentence of this Section 5, the Company agrees to reimburse the Executive
for the Executive’s reasonable out-of-pocket expenses incurred in connection
therewith promptly, but in any event within thirty (30) days, after receipt of
an invoice therefor. All reimbursement requests shall be submitted within thirty
(30) days of the date the expense is incurred. Nothing in this Agreement affects
or limits the Executive’s rights or obligations under any applicable law to make
filings with, or respond truthfully in timely fashion to inquiries from, any
governmental or regulatory authorities.

6.           Acknowledgement of Continuing Obligations. The Executive
acknowledges that nothing in this Agreement alters the application of the
Company’s Clawback Policy or the Executive’s obligations and covenants with
respect to the protecting of the Company’s confidential and proprietary
information and trade secrets. The Executive acknowledges and agrees that he
remains subject to the terms of that certain Proprietary Information and
Inventions Agreement dated as of October 19, 2009 (the “PIIA”), and Executive
agrees that his obligations under such agreement are specifically incorporated
as additional terms and conditions of this Agreement and that the Company and
its affiliates (each a “Protected Party” and collectively the “Protected
Parties”) shall remain entitled to enforce the Executive’s covenants and
obligations contained in the PIIA.

 

-2-



--------------------------------------------------------------------------------

7.           Remedy for Breach. The Parties hereby acknowledge that the
provisions of Sections 5 and 6 of this Agreement are reasonable and necessary
for the protection of the Protected Parties. The Parties further acknowledge
that the Protected Parties may be irreparably harmed if such covenants are not
specifically enforced. Accordingly, the Parties agree that, in addition to any
other relief to which the Protected Parties may be entitled, including claims
for damages, the Protected Parties shall be entitled to seek and obtain
injunctive relief (without the requirement of any bond) from a court of
competent jurisdiction for the purpose of restraining the Party in violation
from an actual or threatened breach of such covenants. It is the intention of
the Parties that Sections 5 and 6 of this Agreement be enforced to the fullest
extent possible permitted by law. In case any provision of Sections 5 and 6
shall be declared by a court of competent jurisdiction to be invalid, illegal or
unenforceable as written, the Parties agree that the court shall modify and
reform such provision to permit enforcement to the greatest extent permitted by
law.

8.           Governing Law, Venue and Jurisdiction. This Agreement will be
governed by and construed in accordance with the laws of the State of
California, without giving effect to the principles of conflicts of laws. All
disputes arising out of or related to this Agreement shall be submitted to the
state and federal courts of California, and each Party irrevocably consents to
such personal jurisdiction and waives all objections thereto, but does so only
for the purposes of this Agreement.

9.           Assignability. This Agreement, and the rights and obligations
hereunder, may not be assigned by either Party without the express, written
consent of the other Party.

10.           Severability. If any provision of this Agreement is held invalid
or unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.

11.           Entire Agreement; Amendment. This Agreement may be amended only by
a written instrument signed by the Parties. Except with respect to those
agreements referenced in Section 6 which are specifically incorporated into this
Agreement by reference, this Agreement contains the entire agreement between the
Parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral or written, between the Parties with respect
to the subject matter of this Agreement.

12.           Section 409A Terms. Notwithstanding anything in this Agreement to
the contrary, to the extent required to avoid the imposition of additional taxes
and penalties under Section 409A of the Internal Revenue Code of 1986, as
amended, and the guidance promulgated thereunder (collectively “Section 409A”),
no severance benefit or similar payment which becomes payable under Section 4
pursuant to this Agreement on account of executive’s involuntary termination
shall be paid until executive has incurred a “separation from service” within
the meaning of Section 409A. Furthermore, to the extent that such amount
constitutes a “deferral of compensation,” if Executive is a “specified employee”
(within the meaning of Section 409A), such amount shall be paid on the date
which is the first day of the seventh month after the date of Executive’s
separation from service or, if earlier, the date of executive’s death following
such separation from service.

13.           Survival. The Parties acknowledge that Sections 5 through 12 of
this Agreement shall survive the termination of the Agreement and/or the
Executive’s services.

14.           Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument, and it shall not be
necessary in making proof of this Agreement to produce or account for more than
one such counterpart.

15.           Section Headings; Construction. The headings of Sections in this
Agreement are provided for convenience only and will not affect the Agreement’s
construction or interpretation. All references to “Section” or “Sections” refer
to the corresponding Section or Sections of this Agreement unless otherwise
specified. All words used in this Agreement will be construed to be of such
gender or number as the circumstances require. Unless otherwise expressly
provided, the word “including” does not limit the preceding words or terms.

IN WITNESS WHEREOF, the Parties have executed the Agreement as of the date and
year first above written.

 

NUVASIVE, INC.      EXECUTIVE   

   /s/ Alexis V. Lukianov

    

  /s/   Michael J. Lambert

   By: Alexis V. Lukianov      Michael J. Lambert   
Title: Chairman & Chief Executive Officer            

 

-3-